935 So.2d 1258 (2006)
Robert Lee ACEE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-2374.
District Court of Appeal of Florida, Fifth District.
August 18, 2006.
James S. Purdy, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Kellie Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Bell v. State, 895 So.2d 1290 (Fla. 5th DCA 2005) (holding "a claim ... that a defendant should have been sentenced by the judge who accepted the plea must be preserved to be cognizable on appeal"); Davis v. State, 783 So.2d 288, 289 (Fla. 5th DCA 2001) ("The withdrawal of a guilty plea is not a matter of right, but ... a question addressed to the sound discretion of the trial court."); Kent v. State, 702 So.2d 265, 266 (Fla. 5th DCA 1997) (stating that allegations of memory loss and a failure to understand the seriousness of penalties are not necessarily sufficient grounds to require a competency hearing); Johnson v. State, 648 So.2d 263 (Fla. 5th DCA 1994) ("Where the mistake or misunderstanding in entering a plea is attributable to the defendant, it is not error *1259 for the court to refuse to allow withdrawal of it.")
THOMPSON, SAWAYA and LAWSON, JJ., concur.